     0:20-cv-01877-TMC-PJG         Date Filed 06/25/20     Entry Number 8        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Edrian Donyae Wright,                            )         C/A No. 0:20-1877-TMC-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )          ORDER REGARDING
                                                 )       AMENDMENT OF COMPLAINT
South Carolina Department of Corrections,        )
                                                 )
                              Defendant.         )
                                                 )

       The plaintiff, Edrian Donyae Wright, a self-represented state prisoner, brings this civil

rights action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C.

§ 1915 and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable

law, the court finds this action is subject to summary dismissal if Plaintiff does not amend the

Complaint to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate at the Lee Correctional Institution of the South Carolina Department

of Corrections (“SCDC”). Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against SCDC

alleging that while he was housed at SCDC’s Lieber Correctional Institution SCDC failed to

provide him medical treatment for herpes after he reported his condition to two prison nurses.

Plaintiff also alleges that a prison doctor prescribed him a mental health medication that caused




                                           Page 1 of 5
      0:20-cv-01877-TMC-PJG         Date Filed 06/25/20      Entry Number 8        Page 2 of 5




inflammation in his brain, hospitalization, and nearly killed him. Plaintiff seeks damages for the

injuries caused by the herpes and the mental health medication.1

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,


        1
         Plaintiff previously filed a nearly identical lawsuit in this court, Wright v. S.C. Dep’t of
Corrs., C/A No. 0:20-cv-216, and two other related lawsuits, Wright v. Med. Univ. of S.C., C/A
No. 0:20-313 and Wright v. Richland Memorial Hospital, C/A No. 0:20-315. The court issued
similar orders regarding amendment in those cases, but Plaintiff failed to file any further proposed
pleading. Consequently, the actions were summarily dismissed for failure to prosecute.

                                            Page 2 of 5
    0:20-cv-01877-TMC-PJG           Date Filed 06/25/20       Entry Number 8        Page 3 of 5




550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       However, SCDC is not a “person” amenable to suit under § 1983. See Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 67-68, 71 (1989) (holding that neither a State nor its officials acting

in their official capacities are “persons” under § 1983, and finding Congress did not intend to

override the State’s sovereign immunity by enacting the statute); see also Hafer v. Melo, 502 U.S.

21, 25-31 (1991); Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 482-

83 (4th Cir. 2005). Section 1983 provides for liability of individuals who act under the color of

state law, West, 487 U.S. at 48, but Plaintiff has not identified an individual defendant that is



                                             Page 3 of 5
    0:20-cv-01877-TMC-PJG            Date Filed 06/25/20       Entry Number 8         Page 4 of 5




subject to liability under § 1983.2 Therefore, Plaintiff fails to state a claim upon which relief can

be granted.

        Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure

15(a) that corrects the deficiencies identified above.3 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

        IT IS SO ORDERED.

                                                __________________________________________
June 25, 2020                                   Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE


        Plaintiff’s attention is directed to the important WARNING on the following page.




        2
           Plaintiff named individual nurses and a doctor in the body of the Complaint, but he did
not list them as defendants.
        3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 4 of 5
   0:20-cv-01877-TMC-PJG           Date Filed 06/25/20      Entry Number 8       Page 5 of 5




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 5 of 5
